NUMBER 13-14-00688-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                          IN RE RAMIRO R. GARZA JR.


                    On Petition for Writ of Habeas Corpus.


                                        ORDER

     Before Chief Justice Valdez and Justices Garza and Longoria
                           Order Per Curiam

       Relator, Ramiro R. Garza Jr., proceeding pro se, filed a petition for writ of habeas

corpus in the above cause on December 2, 2014 requesting relief from confinement. The

Court requests that the real party in interest, Jessica Marie Arredondo, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of habeas corpus on or before the expiration of seven days from the date

of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                       PER CURIAM

Delivered and filed the
3rd day of December, 2014.